COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER REINSTATING APPEAL

Appellate case name:      Darrell Glen Nervis-Peters v. The State of Texas

Appellate case number:    01-17-00831-CR

Trial court case number: 1519293

Trial court:              263rd District Court of Harris County

       This appeal was abated and remanded to the trial court to issue findings of fact and
conclusions of law regarding its certification that appellant waived his right to appeal. A
supplemental clerk’s record has been filed containing the requested findings of fact and
conclusions of law. Accordingly, we lift the abatement ordered by this Court and reinstate the
appeal on the Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: October 9, 2018